The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christina L. Mangelsen on 04/18/22.
Cancel claim 26.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-4, 7-25, and 27 is(are) allowable over the closest prior art: Nekkanti et al. (US 20160244567).
As to claims 1-4, 7-25, and 27, Nekkanti (abs., claims, examples, tables, figures, 4-14, 34-35, 47, 58, Ex.5) discloses a process of washing linear PAS comprising a first washing stage (2 times, 75%NMP/25% water) and a second washing stage (5 times, 100% water, different form the first washing solvent).  The washing solution is generally free of acetone and washing is carried out in a sedimentation column at 15-120 °C.The resultant PAS is drained, filtered, and dried.  The resultant PAS shows 1.5-1.6 wt% of oligomer and 1990 poise measured with the claimed method. The resultant PAS shows Mw of 30k-60k and PDI of ≤4.3, yielding a range of Mn of ≥13.95k, overlapping with the claimed range.  
However, Nekkanti fails to teach the claimed water content in the first washing solution and first washing temperature is less than the second one.
Therefore, claims 1-4, 7-25, and 27 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766